Case: 2:20-cv-04442-MHW-EPD Doc #: 38 Filed: 08/01/21 Page: 1 of 7 PAGEID #: 103




MICHAEL L. FRADIN (0091739)
mike@fradinlaw.com
LAW OFFICE OF MICHAEL L. FRADIN
8 N. Court St. Suite 403
Athens, Ohio 45701
Telephone: 847/986-5889
Facsimile: 847/673-1228


           IN THE UNITED STATES DISTRICT COURT
   FOR THE SOUTHERN DISTRICT OF OHIO, EASTERN DIVISION

SHANNON BARRON and                         Case No. 20-cv-04442
YVETTE BUTCHER
                                           FIRST AMENDED COMPLAINT FOR
                                           VIOLATIONS OF:
                    Plaintiffs,
                                              1. The Fair Labor Standards Act (29
      v.                                         U.S.C. §§ 201-219);
                                              2.
CHARTER COMMUNICATIONS,                          a. Article II, § 34a of the Ohio
LLC                                                 Constitution
                                                 b. Ohio Revised Code Chapter
c/o Corporation Service Company                     4111: Ohio Minimum Fair Wage
50 West Broad Street Suite 1330                     Standards Act
Columbus, OH 43215
                    Defendant,             DEMAND FOR JURY TRIAL


                                                  Judge Michael H. Watson
                                                  Magistrate Judge Elizabeth P. Deavers




                                  FIRST AMENDED COMPLAINT

       Now comes Plaintiffs, Shannon Barron and Yvette Butcher, by and through their

undersigned counsel, Michael L. Fradin, and for their First Amended Complaint against

Defendant, Charter Communications, LLC, state and allege the following:

                              JURISDICTION AND VENUE

      1.      The Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to 28 U.S.C. §


                                              1
Case: 2:20-cv-04442-MHW-EPD Doc #: 38 Filed: 08/01/21 Page: 2 of 7 PAGEID #: 104




1331 and 29 U.S.C. § 216(b).

      2.       The Court has supplemental jurisdiction over Plaintiffs’ OMFWSA and Ohio

Constitutional claims pursuant to 28 U.S.C. § 1367 because the claims are so related to the FLSA

claims as to form part of the same case or controversy.

      3.       Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant conducts

business throughout this District and Division and because a substantial part of the events and

omissions giving rise to the claims occurred in this District and Division.

                                            PARTIES

       4.      At all times relevant herein, Plaintiffs have been citizens of the United States and

residents of Ohio.

       5.      At all times relevant herein, Plaintiffs were employees within the meaning of 29

U.S.C. § 203(e) and R.C. 4111.03(D)(3).

       6.      Defendant Charter Communications, LLC is a corporation for profit organized and

existing under the laws of the State of Delaware.

       7.      At times relevant herein, Defendant conducted business in Dublin, Ohio as well as

across the Country.

       8.      At all times relevant herein, Defendant was an employer within the meaning of 29

U.S.C. § 203(d) and R.C. 4111.03(D)(2).

       9.     At all times relevant herein, Defendant was an enterprise within the meaning of 29

U.S.C. § 203(r).

       10.    At all times relevant herein, Defendant was an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).




                                                 2
Case: 2:20-cv-04442-MHW-EPD Doc #: 38 Filed: 08/01/21 Page: 3 of 7 PAGEID #: 105




        11.    At all times relevant herein, Plaintiffs were engaged in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. §§ 206-207.

                                   FACTUAL ALLEGATIONS

        12.     Plaintiff Barron was employed by Defendant at their Dublin, Ohio office from

about October, 2012 through about July 30, 2020.

        13.     Plaintiff Butcher was employed by Defendant at their Dublin, Ohio office from

about August, 1998 through about May, 2019.

        14.     Plaintiff Barron was employed as a collections’ specialist and later as a credit

service specialist.

        15.     Plaintiff Butcher was employed as a customer service representative and later as

credit service specialist.

        16.     Plaintiffs are non-exempt employees under the FLSA.

        17.     Plaintiffs were paid an hourly wage.

                      (Failure to Pay For Time Spent Starting and Logging Into
                                 Computer Systems and Applications)

        18.     Plaintiffs were required by Defendant to perform unpaid work before clocking in

each day, including but not limited to starting and logging into TARRMS.

        19.     Defendant arbitrarily failed to count this work performed by Plaintiffs as “hours

worked.”

        20.     Plaintiffs performed this unpaid work every workday, and it constituted a part of

their fixed and regular working time.

        21.     This unpaid work performed by Plaintiffs was practically ascertainable to

Defendant.

        22.     There is no practical administrative difficulty of recording this unpaid work of



                                                 3
Case: 2:20-cv-04442-MHW-EPD Doc #: 38 Filed: 08/01/21 Page: 4 of 7 PAGEID #: 106




Plaintiffs. It could be precisely recorded for payroll purposes simply by allowing them to clock in

and be paid before they brought up Defendant’s computer systems.

          23.   This unpaid work performed by Plaintiffs constituted a part of their principal

activities, was required by Defendant, and was performed for Defendant’s benefit.

          24.   Moreover, this unpaid work is an integral and indispensable part of other principal

activities performed by Plaintiffs. They could not perform their work without opening Defendant’s

computer system, including but not limited to TARRMS.

                            (Failure to Pay Overtime Compensation)

          25.   As a result of Plaintiffs not being paid for all hours worked, Plaintiffs were not paid

overtime compensation for all of the hours they worked over 40 each workweek.

          26.   Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.

                               (Failure to Keep Accurate Records)

          27.   Defendant failed to make, keep, and preserve records of the unpaid work performed

by Plaintiffs before clocking in each day.

                             (Fair Labor Standards Act Violations)

          28.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          29.   Defendant’s practice and policy of not paying Plaintiffs for work performed before

clocking in each day violated the FLSA, 29 U.S.C. § 207, 29 CFR § 785.24.

          30.   Defendant’s practice and policy of not paying Plaintiffs for all work performed each

day violates the FLSA, 29 U.S.C. § 207, 29 CFR § 785.24.




                                                  4
Case: 2:20-cv-04442-MHW-EPD Doc #: 38 Filed: 08/01/21 Page: 5 of 7 PAGEID #: 107




          31.   Defendant’s practice and policy of not paying Plaintiffs’ overtime compensation at

a rate of one and one-half times their regular rate of pay for all of the hours they worked over 40

in a workweek violates the FLSA, 29 U.S.C. § 207.

          32.   Defendant’s failure to keep records of all of the hours worked each workday and

the total hours worked each workweek by Plaintiffs violates the FLSA, 29 C.F.R. 516.2(a)(7).

          33.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly

and/or recklessly violated the provisions of the FLSA.

          34.   As a result of Defendant’s practices and policies, Plaintiffs have been damaged in

that they have not received wages due to them pursuant to the FLSA.

                                     COUNT TWO
 (Violations of Ohio Revised Code 4111.03 and Article II, § 34A of the Ohio Constitution)

          35.   Plaintiffs incorporate by reference the foregoing allegations as if fully rewritten

herein.

          36.   Courts have uniformly held that Ohio’s wage and hour law should be interpreted in

accordance with the FLSA. (See Douglas v. Argo-Tech Corp., 113 F.3d 67 n. 2 (6th Cir.1997)

(noting that Ohio’s wage and hour law “parallels the FLSA” and approaching the Ohio law and

the FLSA in a “unitary fashion” is appropriate).

          37.   Defendant’s practice and policy of not paying Plaintiffs for work performed before

clocking in each day violated the OMFWSA, R.C. 4111.03 and Article II, § 34A of the Ohio

Constitution.

          38.   Defendant’s practice and policy of not paying Plaintiffs for work performed when

not logged into Defendant’s computer system and applications violated the OMFWSA, R.C.

4111.03 and Article II, § 34A of the Ohio Constitution.

          39.   Defendant’s practice and policy of not paying Plaintiffs’ overtime compensation at



                                                   5
Case: 2:20-cv-04442-MHW-EPD Doc #: 38 Filed: 08/01/21 Page: 6 of 7 PAGEID #: 108




a rate of one and one-half times their regular rate of pay for all of the hours they worked over 40

in a workweek violated the OMFWSA, R.C. 4111.03 and Article II, § 34A of the Ohio Constitution

       40.     By failing to pay Plaintiffs’ overtime compensation, Defendant willfully,

knowingly and/or recklessly violated the provisions of the OMFWSA, R.C. 4111.03 and Article

II, § 34A of the Ohio Constitution.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that this Honorable Court:

       A.      Award Plaintiffs actual damages for unpaid wages;

       B.      Award Plaintiffs statutory liquidated damages;

       C.      Award Plaintiffs pre- and post-judgment interest at the statutory rate;

       D.      Award Plaintiffs attorneys’ fees, costs, and disbursements; and

       E.      Award Plaintiffs further and additional relief as this Court deems just and proper.

                                                Respectfully submitted,

                                                /s/ Michael L. Fradin
                                                Attorney for Plaintiffs
                                                Michael Fradin (0091739)
                                                8 N. Court St. Suite 403
                                                Athens, Ohio 45701
                                                P: 847-986-5889
                                                Fax: 847-673-1228
                                                Email: mike@fradinlaw.com

                                        JURY DEMAND

       Plaintiffs demand a trial by jury on all eligible claims and issues.




                                                 6
Case: 2:20-cv-04442-MHW-EPD Doc #: 38 Filed: 08/01/21 Page: 7 of 7 PAGEID #: 109




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on this 1st day of August, 2021, the foregoing was
filed using the Court's CM/ECF system and will be served via the Court's CM/ECF filing
system.




                                            s/ Michael L. Fradin
                                            Attorney for Plaintiffs




                                               7
